Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1, 9, and 17-18:
“Even assuming the Bailey and Anderson combination suggest local register files and that the combination suggest overlaying the partitioned vector registers with the scalar register file as suggest, the combination fails to specifically suggest a first unselected core and a second unselected core receive and process scalar operations, while a first vector register of the first unselected core and a second vector register of the second unselected core are merged with vector registers of the selected one or more cores, as claimed.
…
That is, Kim does not disclose 'a first unselected core and a second unselected core receive and process scalar operations, while a first vector register of the first unselected core and a second vector register of the second unselected core are merged with vector registers of the selected one or more cores'.
…
Kim at most describes 'microarchitecture uses the two low-order bits from the target to determine which core is holding the target instruction and the remaining five bits to select one of the 32 instructions on that core'. 
That is, in order to execute a single thread on multiple physical cores, Kim accesses the target instruction by the configuration of the microarchitecture. 
However, in order to multiply the size of the vector register shared by the cores without physically merging the plurality of registers by changing bit allocations of the operand of the instruction, the present disclosure is configured by 'a first portion of bits of the instruction indicate a core identifier of one of the selected one or more cores to process the instruction, and a second portion of the bits of the instruction define a relative address in the vector register'. 
Thus, Kim provides no additional information to suggest a modification of Bailey, Wong and Anderson to arrive at the features of the amended claim.”

This argument is found to be persuasive for the following reason. Kim disclosed in figure 4 and section 4.4 specifics about composing multiple cores together. In the example in figure 4a, Kim shows a 4 core composition and lower order bits of the target to show which core is holding the target instruction. However, Kim doesn’t disclose vector register mergers of selected and unselected cores, while unselected cores receive and process scalar operations. Kim also failed to teach both a first and second 
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JACOB PETRANEK/Primary Examiner, Art Unit 2183